DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Yasuda, Bonzon and Ha appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims:
Regarding independent claims 1, 10 and 11, Yasuda discloses an image capturing device, and an image capturing method for generating an omnifocal image on the basis of a plurality of captured images. The method includes the steps of a) acquiring a plurality of captured images by capturing an image of an object while changing a focal position along an optical axis, b) acquiring variations in magnification among the plurality of captured images, c) specifying corresponding pixels in the plurality of captured images and comparing definition among the corresponding pixels on the basis of the variations in magnification, d) determining an image reference value on the basis of a comparison result obtained in the step c), the image reference value being a number of one of the captured images that is to be referenced as a luminance value of each coordinates in an omnifocal image, and e) generating an omnifocal image by referencing the luminance value in the captured image indicated by the image reference value for each coordinates. Bonzon discloses an observation device such as 
However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, wherein in the training data, a first region where the object to be observed is in a differentiated state is labeled by a first label, a second region where the object to be observed is in the middle of differentiation is labeled by a second label, and a third region where there is no object to be observed is labeled by a third label, and the first label, the second label, and the third label are each different from each other. Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 2-9 are dependent upon claim 1. These claims are allowable for at least the same reasons given for independent claims 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664